DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oi et al. (9,019,551) in view Morita (2003/0133002).

 	Regarding claims 1 and 11, Oi teaches a printing precision calibrating structure, comprising:
	multiple image forming assemblies (fig. 1, items 1) generating multiple sets of image forming substances (note that a “set” of image forming substances could be interpreted in a number of ways), wherein each of the sets of image forming substances four have different colors (fig. 1, Bk, C, M, Y) and are transfer-printed onto a flat surface of belt assembly (fig. 1, item 7) at substantially a same position of the belt assembly to form one point (see figs. 1, note that cyan and black image forming assemblies transfer print sets of pixels at substantially a same position of the belt to form overlapping points, i.e., one point) so that multiple points are formed by the sets of image forming substances and arranged in a straight connection line on the flat surface of the belt assembly (see fig. 1, note that any straight line drawn through the patterns in the sub-scanning direction would constitute a straight connection line);
	a sensor (fig. 1, items 11) detecting the points formed the image forming substances and arranged in the straight connection line on the flat surface of the belt assembly passing by the sensor to obtain a detected result (see fig. 1);
	a processor (note that the sensor is necessarily connected to a processor), which is electrically connected to the sensor (see fig. 1) and receives the detected result,
wherein the sensor is disposed downstream of the image forming assemblies, wherein the sensor is disposed under the belt assembly when the image forming assemblies are disposed under the belt assembly (see fig. 1, Note that sensor 11 and image forming assemblies are all under belt assembly).
	Oi does not teach wherein the processor determines an angle between the straight connection line and a long side of the sensor extending in a main scan direction of the sensor according to the detected result obtained from the flat surface of the belt assembly, wherein the sensor is a contact image sensor and comprises multiple sensing elements being arranged in the main scan direction and detecting the points on the flat surface. Morita teaches wherein an optical image sensor is a contact image sensor (Morita, [0088]), wherein the CIS comprises multiple image sensing elements (Morita, [0088]) being arranged in the main scan direction (Morita, see fig. 3) wherein an angle between a straight connection line along a conveyance direction and a long side of the sensor extending in a main scan direction of the sensor is determined fig. 3, see figs 18-25, Note that a specific skew angle corresponds to each skew amount and that, when Morita’s CIS has an alpha of zero degrees, the limitation is met). It would have been obvious to one of ordinary skill in the art at the time of invention to use a contact image sensor, as disclosed by Morita, as the sensor disclosed by Oi because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Oi does not do into detail about the specifics of what kind of sensor would be suitable for its device, Morita does detail such a sensor, and thus it would have been obvious for one looking to choose such a sensor to choose a contact image sensor. 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the skew determination technique disclosed by Morita to the device disclosed by Oi because doing so would amount to applying a known technique to a known device in need of improvement. In other words, Oi details the structural components of its device without going into specifics about how to operate its device, and thus Oi does not disclose exactly how its sensor 11 is to be employed. One of skill in the art would have looked to Morita for a teaching on how to operate the device disclosed by Oi so as to reduce skew. 

	Regarding claim 15, Oi in view of Morita teaches the color printer according to claim 1, wherein the belt assembly is wider than the CIS disposed over the belt assembly (Morita, fig. 3). 

	Regarding claim 16, Oi in view of Morita teaches the color printer according to claim 1, wherein the image forming assemblies generate each of the sets of the image forming substances with the different colors at different time instants to form the point (Oi, see fig. 1, Note that as the belt travels by the image forming assemblies of the different colors, the colors are deposited at different time instants).

	Regarding claim 17, Oi in view of Sakatani teaches the color printer according to claim 1, wherein the CIS detects the points in a period after the flat surface of the belt assembly is transfer-printed with the points and before the flat surface of the belt assembly transfer-printed with the points is curved (Oi, see fig. 1, note that sensor 11 detects points after printing with units 1 and before the flat surface is curved at roller 8 for transferring the image to print media). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oi in view of Morita as applied to claim 1 above, and further in view of Sakatani (8,964,246).

 	Regarding claim 14, Oi in view of Morita teaches the color printer according to claim 1. Oi in view of Morita does not teach wherein the CIS is disposed over the belt assembly with the long side of the CIS being disposed across two opposite edge portions of the belt assembly, which are connected to form a straight line perpendicular to a running direction of the belt assembly. Sakatani teaches this (see Sakatani, fig. 3A, Note CIS is disposed in the claimed manner). It would have been obvious to one of ordinary skill in the art at the time of invention to use the length of CIS disclosed by Sakatani instead of that disclosed by Oi in view of Morita because doing so would allow for detection over the entire width of the medium as opposed to just parts of the width 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853